— In a paternity proceeding, the appeal is from a judgment of the Family Court, Rockland County (Stanger, J.), dated August 8, 1984, which is in favor of the petitioner and against the appellant in the sum of $6,500 for arrears in support. The appeal brings up for review (1) a decision and order (one paper) of the same court dated April 5, 1984, which granted the petitioner’s motion for leave to enter a judgment for arrears in support and denied the appellant’s cross motion, inter alia, to vacate the order of filiation and for a new HLA blood-grouping test, without prejudice to renewal not later than April 30, 1984 upon clinical documentation that "the results [of the HLA test] would have been different had the testing lab not concluded that the parties were Negroes”, and (2) a decision and order (one paper) of the same court, dated June 8, 1984, which denied the appellant’s renewed motion to vacate the order of filiation and for a new blood-grouping test.
Judgment affirmed, without costs or disbursements.
The appellant contends that incorrect factors were used in performing the HLA blood test thereby causing inaccurate findings. However, the appellant failed to supply any additional evidence within the time period allowed by the decision and order (one paper) of Judge Stanger, dated April 5, 1984, to support his claim that the HLA blood test results, which indicated that the probability of the appellant’s paternity was 99%, would have been different had the testing lab used the correct data base for persons of his ethnic background. Accordingly, the original decision based on the results of that test shall stand.
We have reviewed the appellant’s other contentions and find them to be without merit. Mollen, P. J., Thompson, Rubin and Spatt, JJ., concur.